REVISED - October 10, 1997

                       UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT



                                    No.97-50313
                                  Summary Calendar


IN THE MATTER OF: DONALD E. GHIDONI:
                                                                                Debtor,
DONALD E. GHIDONI,
                                                                              Appellant,

                                         versus
HILL COUNTRY S.A., LTD.;
JOHNNY W. THOMAS, TRUSTEE,
                                                                              Appellees.


                   Appeals from the United States District Court
                        for the Western District of Texas
                                 (SA-96-CV-68)



                                    October 3, 1997
Before POLITZ, Chief Judge, DAVIS and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Donald E. Ghidoni, debtor in Chapter 11 and Chapter 7 proceedings, appeals

the district court’s affirmance of a judgment of the bankruptcy court in the Chapter

      *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
11 proceeding denying the debtor’s homestead exemptions and granting Hill

Country S.A., Ltd., declaratory relief, as well as the district court’s dismissal of an

appeal from the bankruptcy court in the Chapter 7 proceeding because the

appellant’s brief was not timely filed.

      Our review of the record reflects neither clearly erroneous findings of fact

nor error of law and, on the facts as found and analysis made by the district court

in its Order dated April 21, 1997, the judgment appealed in the Chapter 11

proceeding is AFFIRMED.

      Upon examination of the applicable Bankruptcy Rules, and for the reasons

well stated in the district court’s Order Dismissing Appeal signed on April 1, 1997

and Order Denying Motion for Rehearing signed on April 16, 1997, there was no

abuse of the district court’s discretion in dismissing the appeal in the Chapter 7

proceeding.1    The district court’s dismissal of the appeal in the Chapter 7

proceeding is AFFIRMED.




      1
       In the Matter of Braniff Airways, Inc., 774 F.2d 1303 (5th Cir. 1985).
                                          2